t c memo united_states tax_court leroy s schmidt and connie m schmidt petitioners v commissioner of internal revenue respondent docket no filed date larry d harvey and julia r prendergast for petitioners nancy c carver miles b fuller and matthew k henderson for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively in the answer respondent asserted that petitioners are liable for accuracy-related_penalties under sec_6662 and b and of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners overstated the value of leroy s schmidt’s conservation_easement donation and whether petitioners are liable for accuracy-related_penalties under sec_6662 and b and for substantially misstating the value of mr schmidt’s conservation_easement donation or for substantially understating their federal_income_tax liabilities for and respectively findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference petitioners resided in colorado when they petitioned this court unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar petitioners concede that the period of limitations on assessment for had not expired before respondent issued the notice_of_deficiency respondent concedes that mr schmidt’s conservation_easement donation met the requirements of sec_170 and that the easement was worth at least dollar_figure i mr schmidt’s business background mr schmidt graduated from the university of oregon in mr schmidt gained experience in restaurant management and in he became a mcdonald’s restaurant franchisee by date mr schmidt owned two mcdonald’s franchises and was in the process of buying a third mr schmidt also entertained the notion of becoming a builder and while still living in oregon he built eight homes in partnership with other builders however he never developed a subdivision from raw land ii the subject property on date mr schmidt purchased an approximately 40-acre parcel of vacant land in northern el paso county colorado for dollar_figure subject property with the intention of subdividing and developing it the subject property is in northern el paso county west of interstate and the town of monument colorado and south of the town of palmer lake colorado as of date the subject property was raw land with no development entitlements the subject property is near pike national forest and it is at the base of raspberry mountain it is relatively flat and it has views of rock outcroppings the subject property is separated from pike national forest by another parcel however an easement on that parcel provides direct access to pike national forest and mountains several locations on the subject property have excellent views of the monument area iii proposed raspberry ridge subdivision on date mr schmidt retained the services of david f jones and land resource associates lra to provide land planning and consulting services with respect to the development of the subject property mr jones informed mr schmidt of the possibility of developing the subject property in conjunction with a 8-acre adjoining parcel adjacent property along the southern edge of the subject property both the subject property and the adjacent property were under the jurisdiction of el paso county and zoned rr-3 under el paso county’s land development code development code as in effect at that time rr-3 zoning permitted a density of one lot per five acres the subject property and the adjacent property were also subject_to the tri-lakes comprehensive plan when mr jones informed mr schmidt of the possibility of developing the subject property in conjunction with the adjacent property king’s deer development llc king’s deer development was in the process of purchasing the adjacent property from red rock ranch inc red rock ranch and intended to develop it on a date that is unclear from the record mr schmidt agreed to the adjacent property is also referred to as the nevins parcel pursue the development of the subject property along with the adjacent property as a 8-acre residential subdivision with king’s deer development raspberry ridge subdivision mr jones began the entitlement process for both landowners he obtained a preliminary ground water investigation report from wm curtis wells co and he hired other professionals to prepare reports for the entitlement applications on date mr jones met with el paso county’s planning department for a preapplication meeting regarding the proposed raspberry ridge subdivision and filed a preapplication form on date lra submitted an application_for underground water rights and plan for augmentation to the state of colorado water court colorado water court the colorado water court approved the application on date on date mr jones sent to the landowners of properties adjoining the proposed raspberry ridge subdivision a notification to adjoining land owner notifying them of the proposed project on date lra submitted to el paso county a petition for rezoning of the subject property and the adjacent property and a preliminary plan application with respect to the raspberry ridge subdivision on date elizabeth hacker of the el paso county planning department sent an email to mike hrebenar of the el paso county planning department providing initial feedback with respect to the raspberry ridge subdivision in the email ms hacker stated that t he proposed acre subdivision is consistent with the type of subdivisions in the area during the fall of el paso county development services and the state geologist identified seven lots within the proposed raspberry ridge subdivision that required further study because of various topographical and geological issues only one of the seven lots was within the subject property and lra prepared further studies to illustrate the potential development of that site by a fax dated date mr jones sent to mr schmidt a cost estimate for the proposed raspberry ridge subdivision in the cover letter mr jones wrote attached are the preliminary development cost estimates for your portion of the raspberry ridge subdivision where costs are shared of the king’s deer group i have assigned to you and to king’s deer based upon each owner ’ s lot numbers other the petition and application requested that the property be rezoned to permit a density of one lot per each acres costs such as roads drainage and utilities are based upon construction units associated with the development of your specific acres in addition i have included one half of the costs involved in extending red rock ranch road through the nevins’ parcel to your parcel to look at profit potentials i have utilized a dollar_figure average lot sales_price given the current market this may or may not be a realistic number and will probably depend more upon how quickly you want to sell your lots in the attached cost estimate mr jones estimated development costs of dollar_figure per lot at some point during king’s deer development canceled its purchase contract with red rock ranch and abandoned the proposed raspberry ridge subdivision mr schmidt subsequently considered developing the raspberry ridge subdivision with a different codeveloper one of the potential codevelopers offered to reimburse mr schmidt for his acquisition costs and to give to him a lot of his choice in the finished project mr schmidt chose not to develop the raspberry ridge subdivision with any codeveloper iv purchase agreement to acquire the adjacent property on date after an inquiry by mr schmidt lra mailed a letter to him regarding the likelihood of obtaining el paso county’s approval of the development applications in the letter lra explained that the el paso county planning department concluded in its review of the raspberry ridge subdivision that the zoning change request conformed with the tri-lakes comprehensive plan the letter further explained that relevant agencies had already signed off on the various studies plans and reports submitted by lra with respect to the suitability of the subject property for rezoning on date mr schmidt and red rock ranch executed a purchase agreement for the sale of the adjacent property to mr schmidt for dollar_figure million on date mr schmidt obtained land title insurance on the adjacent property on date mr schmidt terminated the purchase agreement with red rock ranch when mr schmidt terminated the purchase agreement the zone change and preliminary plan applications were ready to be forwarded to the el paso county planning commission and the el paso county board_of county commissioners for public hearing it is highly probable that the el paso county development services department would have endorsed both applications and approval would have vested the subdivision’s development entitlements following approval the proposed subdivision would have entered the final plat phase in which several local entities would review the previously approved zoning and preliminary plan entitlements because he was listed on the zone change and preliminary plan applications mr schmidt could have severed the subject property from the adjacent property and pursued rezoning and a preliminary plan for the subject property alone under the existing applications however because the pending applications were nontransferable a new owner would have had to submit new applications v conservation_easement at some point during the development process for the proposed raspberry ridge subdivision mr schmidt considered granting a conservation_easement on the subject property mr schmidt engaged the services of w d park of park associates to value the proposed easement in a preliminary development cost analysis dated date date cost estimate lra estimated the following development costs and development costs per lot for the proposed raspberry ridge subdivision costs nevins lots schmidt lots combined lots development costs development costs per lot dollar_figure big_number dollar_figure big_number dollar_figure big_number the date cost estimate refers to the nevins units as phase and the schmidt units as phase and assumes for other purposes that the nevins units would sell for dollar_figure per lot and that the schmidt units would sell for dollar_figure per lot on or about date mr park met with mr schmidt and mr jones to discuss the valuation of the easement by a fax dated date mr jones followed up on the date meeting by providing to mr park development cost information from other projects he had worked on on date michael g figgs a natural_resources planner and the president of lrep inc inspected the subject property for the purpose of preparing a baseline report for the proposed conservation_easement in date mr figgs prepared the baseline report in a letter dated date mr park notified mr schmidt that his firm had concluded that the value of the proposed conservation_easement would be dollar_figure million mr park stated that in reaching this conclusion his firm estimated that the before value of the subject property was dollar_figure million and the after value was dollar_figure mr park subsequently provided to mr schmidt an appraisal of the at trial mr jones testified that the terms phase and phase were not meant to signify that the subdivision would be developed in phases respondent introduced three pages of mr park’s handwritten notes at least one of which was from the date meeting an undated page of these notes anticipates finished lot selling prices of approximately dollar_figure per lot and an easement value of approximately dollar_figure proposed conservation_easement with a valuation_date of date appraisal in which he reached the same conclusions as he previously reached in the date letter mr park used a discounted cashflow analysis to determine a before value for the subject property he relied on the date cost estimate for the development cost input in his discounted cashflow analysis on date mr schmidt entered into a due diligence agreement with respect to the proposed conservation_easement with el paso county’s board_of commissioners concurrently el paso county passed a resolution approving and accepting the due diligence agreement and the form of the proposed conservation_easement during date petitioners began construction of their personal_residence on the subject property on date mr schmidt executed an easement deed granting a conservation_easement on the subject property to el paso county the conservation_easement permitted one homesite on the subject property vi red rock reserve project on or about date red rock ranch entered into a contract to sell the adjacent property to an unrelated developer raspberry ridge development rllp a colorado registered limited_liability limited_partnership raspberry ridge development for dollar_figure million on date raspberry ridge development purchased the adjacent property for dollar_figure million raspberry ridge development did not purchase the pending rezoning and preliminary plan applications submitted by lra with respect to the raspberry ridge subdivision instead it submitted new applications for a residential subdivision called the red rock reserve project during el paso county approved the rezoning of the adjacent property approval of the final plat for the red rock reserve project was delayed by the presence of the preble’s meadow jumping mouse on the adjacent property in early el paso county approved the final plat for the red rock reserve project the preble’s meadow jumping mouse is currently listed by the u s fish and wildlife service as a threatened species see u s fish and wildlife service endangered species mountain-prairie region preble’s meadow jumping mouse http www fws gov mountain-prairie species mammals preble last visited date it is a small mammal approximately 9-inches in length with large hind feet adapted for jumping a long bicolor tail which accounts for of its length and a distinct dark stripe down the middle of its back bordered on either side by gray to orange-brown fur this largely nocturnal mouse lives primarily in heavily vegetated shrub dominated riparian streamside habitats and immediately adjacent upland habitats along the foothills of southeastern wyoming south to colorado springs along the eastern edge of the front range of colorado id vii petitioners’ reporting position petitioners timely filed form sec_1040 u s individual_income_tax_return returns for and petitioners claimed a charitable_contribution_deduction of dollar_figure million on a form_8283 noncash charitable_contributions attached to their return the entire dollar_figure million deduction related to the conservation_easement that mr schmidt granted to el paso county on the subject property because of limitations petitioners claimed only dollar_figure of the contribution on a schedule a itemized_deductions attached to their return petitioners carried over the remainder of the charitable_contribution_deduction and claimed portions of it on their and returns viii notice_of_deficiency on date respondent issued to petitioners a notice_of_deficiency with respect to petitioners’ and tax years in the notice_of_deficiency respondent determined that petitioners failed to meet the requirements of sec_170 in claiming a charitable_contribution_deduction for the conservation_easement on the subject property alternatively respondent determined that the correct value of the conservation_easement was dollar_figure ix petitioners’ experts a mr park petitioners introduced the expert report and testimony of mr park with respect to the value of the conservation_easement on the subject property mr park is a real_estate appraiser who has practiced for over years he is certified as an appraiser by the state of colorado and he is a member of the appraisal institute and holds its mai and sra designations he is a certified appraisal institute instructor and has taught classes for the appraisal institute on basic and intermediate appraisal and on the appraisal of conservation easements he is also a certified uniform standards of professional appraisal practice instructor mr park appraises real_estate throughout colorado his practice includes residential and commercial appraisal eminent_domain valuing tracts of vacant land for residential development purposes and appraisal of conservation easements mr park’s report is substantially derived from his appraisal mr park used the before and after method to determine the value of the conservation_easement he determined that the highest_and_best_use of the subject property before the granting of the conservation_easement was a residential subdivision and he used the subdivision development method to determine the before value of the subject property he also used a method entitled direct sales analysis to determine the before value of the subject property mr park opined that the before value of the subject property was dollar_figure million mr park determined that the highest_and_best_use of the subject property after the granting of the conservation_easement was a 40-acre homesite and he used the market method to determine an after value for the subject property mr park opined that the after value of the subject property was dollar_figure and he therefore opined that the value of the conservation_easement was dollar_figure million b mr jones petitioners introduced the expert report and testimony of mr jones with respect to the possible subdivision of the subject property and the costs associated with such development mr jones is a professional land planner landscape architect and development manager he has provided development design construction and management services in el paso county for over years mr jones holds a bachelor’s degree in landscape architecture from kent state university college of architecture and environmental design mr jones opined that if mr schmidt had moved forward with the raspberry ridge subdivision applications the subject and adjacent properties would have obtained an rr-2 zoning and preliminary plan approval mr jones further opined that the preliminary development cost estimates in the date cost estimate were accurate and complete x respondent’s expert--mr fellows respondent introduced the expert report and testimony of thomas fellows with respect to the value of the conservation_easement on the subject property mr fellows is a real_estate appraiser who has practiced for over years he is certified as an appraiser by the state of colorado and he is a member of the appraisal institute and holds its mai designation he is experienced in appraising conservation easements mr fellows used the before and after method to determine the value of the conservation_easement he determined that the highest_and_best_use of the subject property before the granting of the conservation_easement was a residential subdivision developed in conjunction with the adjacent property he used both the market and subdivision development methods to determine a before value for the subject property mr fellows opined that the subject property had a before value of dollar_figure mr fellows determined that the highest_and_best_use of the subject property after the granting of the conservation_easement was a 40-acre homesite he used the market method to determine an after value for the subject property he opined that the after value of the subject property was dollar_figure and he therefore opined that the value of the conservation_easement was dollar_figure at trial petitioners introduced a supplemental report prepared and submitted to the court by respondent’s expert mr fellows in his supplemental report mr fellows acknowledges that his original report erroneously stated that new zoning and preliminary plan applications would have been required to develop the lots on the subject and adjacent properties in he explained that he was misled by an employee of el paso county development services however despite acknowledging this error and that a shorter holding_period could result in an increased value when factored into his discounted cashflow models mr fellows concluded that his original report correctly determined the before value of the subject property xi posttrial stipulations after a trial the parties submitted a joint report in which they stipulated certain areas of agreement and disagreement with respect to the value of the conservation_easement at issue in this case respondent did not offer the supplemental report into evidence ultimate findings_of_fact before mr schmidt granted the conservation_easement the subject property could have been developed as a 13-lot subdivision either separately or in conjunction with the development and subdivision of the adjacent property the mean lot selling_price for the finished lots on the subject property would have been dollar_figure and would have appreciated at a rate of per annum a prospective buyer could have developed the subject property and begun selling lots within_12_months from the easement grant_date it is likely that all lots on the subject property would have sold within two years of being offered for sale development costs for a hypothetical subdivision of the subject property would have been dollar_figure marketing administrative costs for a hypothetical subdivision of the subject property would have been of gross_sales the appropriate discount rate i sec_22 the before value of the subject property is dollar_figure the after value of the subject property is dollar_figure accordingly the value of the conservation_easement is dollar_figure i burden_of_proof opinion generally the taxpayer bears the burden of proving that he is entitled to any claimed deduction see rule a 503_us_79 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see 116_tc_438 the taxpayer bears the burden of proving that all of the ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 requirements of sec_7491 have been satisfied see 135_tc_471 aff’d 668_f3d_888 7th cir petitioners contend that the burden_of_proof should shift to respondent pursuant to sec_7491 because they introduced credible_evidence and cooperated with respondent respondent contends that petitioners have not satisfied the requirements of sec_7491 and petitioners point to stipulated exhibits that show that they voluntarily agreed to extend the period of limitations for four years during the audit and to the fact that respondent has not filed a motion to compel discovery in this case both of these points however fail to carry petitioners’ burden of showing that they cooperated with respondent to meet their burden petitioners were required to produce evidence showing that they cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 the limited evidence that petitioners introduced regarding their conduct during the examination falls short of demonstrating that they cooperated with respondent’s reasonable requests during the examination accordingly the burden_of_proof remains with petitioners with respect to the deficiencies at issue in this case ii conservation easements generally sec_170 provides that a deduction is allowed for any charitable_contribution that is paid within the taxable_year the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 if a taxpayer makes a charitable_contribution of property other than money in general the amount of the contribution is equal to the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs generally a taxpayer may not deduct the value of a contribution of property that consists of less than the taxpayer’s entire_interest in that property see sec_170 however a taxpayer is allowed a charitable_contribution_deduction for a qualified_conservation_contribution see sec_170 a qualified_conservation_contribution is the contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_1_170a-14 income_tax regs a perpetual conservation restriction is a qualified_real_property_interest sec_1_170a-14 income_tax regs that is defined as a restriction granted in perpetuity on the use which may be made of real property--including an easement or other interest_in_real_property that under s tate law has attributes similar to an easement eg a restrictive covenant or equitable servitude id sec_1_170a-14 income_tax regs states in relevant part the value of the contribution under sec_170 in the case of a charitable_contribution of a perpetual conservation restriction is the fair_market_value of the perpetual conservation restriction at the time of the contribution see sec_1_170a-7 if there is a substantial record of sales of easements comparable to the donated easement such as purchases pursuant to a governmental program the fair_market_value of the donated easement is based on the sales prices of such comparable easements if no substantial record of market-place sales is available to use as a meaningful or valid comparison as a general_rule but not necessarily in all cases the fair_market_value of a perpetual conservation restriction is equal to the difference between the fair_market_value of the property it encumbers before the granting of the restriction and the fair_market_value of the encumbered property after the granting of the restriction see generally 85_tc_677 because a market for the purchase and sale of conservation easements rarely exists see 87_tc_892 a conservation easement’s value is ordinarily determined by measuring the diminution in value of the affected property resulting from the creation of the easement before and after method see sec_1_170a-14 and ii income_tax regs for purposes of this section the terms ‘easement’ ‘conservation restriction’ and ‘perpetual conservation restriction’ have the same meaning sec_1_170a-14 income_tax regs we will use the term conservation_easement to describe that common meaning generally the fair_market_value of property is determined by taking into account the highest_and_best_use of that property on the relevant valuation_date see eg 87_tc_389 sec_1_170a-1 income_tax regs with respect to the valuation of conservation easements using the before and after method the regulations further provide that the fair_market_value of the property before contribution of the conservation restriction must take into account not only the current use of the property but also an objective assessment of how immediate or remote the likelihood is that the property absent the restriction would in fact be developed as well as any effect from zoning conservation or historic preservation laws that already restrict the property’s potential highest_and_best_use sec_1_170a-14 income_tax regs a determination of fair_market_value is largely a factual inquiry in which the trier of fact must weigh all relevant evidence of value and draw appropriate inferences see 323_us_119 304_us_282 symington v commissioner t c pincite three methods are generally employed to measure the fair_market_value of property the market method the income_method and the replacement cost method the question of which method to apply in a particular case is a question of law see 140_tc_294 the market method values a property by comparing the property to similar properties sold in arm’s-length transactions in or about the same period see 88_tc_1197 ndollar_figure 72_tc_1 the prices of comparable properties are adjusted to create parity between those properties and the property being valued for comparative purposes the reliability of the market method depends upon the comparability of the property selected and the reasonableness of the adjustments made to establish comparability see wolfsen land cattle co v commissioner t c pincite the income_method values a property by capitalizing or discounting expected cashflow from the property property value is determined under this method by adding the sum of the present_value of the expected cashflow and the present_value of the residual_value of the property see crimi v commissioner tcmemo_2013_51 at the subdivision development method is a variation of the income_method previously recognized by this court see eg consol investors grp v commissioner tcmemo_2009_290 98_tcm_601 glick v commissioner tcmemo_1997_65 73_tcm_1925 the subdivision development method values undeveloped land by treating the property as if it were subdivided developed and sold see consol investors grp v commissioner t c m cch pincite citing glick v commissioner t c memo the replacement cost method values a property by determining the cost to reproduce it less applicable depreciation or amortization see chapman glen ltd v commissioner t c pincite the parties agree that the replacement cost method is not a reliable method for determining the fair_market_value of the subject property iii expert reports generally an expert’s opinion is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate expert opinions in light of each expert’s qualifications and the evidence in the the subdivision development method consists of six primary steps see crimi v commissioner tcmemo_2013_51 at ndollar_figure citing appraisal institute the appraisal of real_estate 13th ed first the property’s highest_and_best_use is determined second the market method is used to identify comparable finished developed lots and a per-lot value is derived third anticipated gross_proceeds from the sale of the developed lots are calculated by multiplying the per-lot value by the total number of estimated finished lots fourth expected net_proceeds are calculated by reducing the expected gross_proceeds by direct and indirect_costs and entrepreneurial profit fifth net sales proceeds are discounted to present_value at a market-derived rate over the development and market absorption period sixth appropriate discounts for lack of marketability partition and market absorption are applied where appropriate the resulting figure equals the indicated value of the undeveloped land record see 86_tc_547 where experts offer competing estimates of fair_market_value we decide how to weigh those estimates by inter alia examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert’s opinion and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see helvering v nat’l grocery co u s pincite parker v commissioner t c pincite we may also reach a decision as to value based on our own examination of the evidence in the record see 538_f2d_927 2d cir aff’g tcmemo_1974_285 before we turn to the valuation of the conservation_easement at issue we first address two preliminary issues that the parties raised on brief iv mr park’s credibility respondent argues that we should discount mr park’s report because of various misrepresentations in his report and his testimony at trial first respondent criticizes mr park for assuming in his report that t he development had been approved for final platting whereas the record shows that the development applications were still pending second respondent criticizes mr park for significantly increasing his valuation of the conservation_easement in his valuation report from the initial estimate he made in his handwritten notes third respondent criticizes mr park for stating that no one provided him any assistance in preparing his report even though he copied an introductory portion of his report from an amicus brief in another case that petitioners’ counsel provided to him we do not agree with respondent that mr park’s report should be significantly discounted for these reasons first although mr park appears to have misstated or misunderstood the status of the pending development applications this error does not seem to have significantly affected his conclusion regarding the before value of the subject property because his discounted cashflow analysis assumes that none of the finished lots would be sold during the first year second it is unclear when the handwritten notes were prepared and for what purpose it is possible that mr park prepared these handwritten notes before he began his research into the before value of the subject property third we understand mr park’s testimony that he received no assistance in preparing the report to refer to the technical aspects of the report respondent has not shown the discounted cashflow analysis is on ruled paper whereas the page dated date is on plain paper we infer from this that the various handwritten notes may not have been prepared at the same time that mr park’s report is not his own indeed it is substantially the same as his appraisal that said we are mindful of the cottage industry of experts who function primarily in the market for tax benefits 136_tc_326 accordingly the credibility of both parties’ experts largely depends on the extent to which their reports are supported by relevant and reliable data and reflect sound and objective reasoning v mr schmidt’s opinion testimony at trial mr schmidt testified that he agreed with mr park’s appraisal and disagreed with mr fellows’ report petitioners contend that mr schmidt’s testimony should be given significant weight under rule of the federal rules of evidence a landowner is competent to offer opinion testimony with respect to the value of his or her property see fed r evid advisory committee note w ithin the scope of the rule are not only experts in the strictest sense of the word but also the large group sometimes called ‘skilled’ witnesses such as bankers or landowners testifying to land values 679_f2d_431 n 5th cir estate of dunia v commissioner tcmemo_2004_123 87_tcm_1353 although petitioners failed to list mr schmidt in their pretrial memorandum as an expert witness and he did not submit an expert report as required under rule g see estate of mccampbell v commissioner tcmemo_1991_141 61_tcm_2263 respondent did not object to mr schmidt’s testimony and we allowed his opinion testimony in agreeing with mr park’s appraisal mr schmidt offered no independent analysis other than to agree to the comparables that mr park used in his appraisal mr schmidt also criticized the comparables that mr fellows used in his report because mr schmidt’s opinion as to the value of the conservation_easement is based on and is supported only by mr park’s appraisal we give it weight only to the extent that we find mr park’s report-- which is substantially the same as his appraisal--to be reliable see sanborn v commissioner tcmemo_1983_579 46_tcm_1435 citing 514_f2d_690 5th cir however to the extent that mr schmidt explained why he disagreed with the comparables that mr fellows selected we give mr schmidt’s testimony appropriate weight we turn now to the valuation of the conservation_easement at issue we do so using the before and after method see sec_1_170a-14 and ii income_tax regs vi before value of the subject property with respect to the before value of the subject property the parties agree that both the market and subdivision development methods are appropriate but the parties disagree with respect to which one of these methods is more appropriate in this case a market method the parties disagree about the use of the market method for determining a before value for the subject property petitioners contend there is insufficient data available to use the market method respondent disagrees mr park did not use the market method to determine a before value for the subject property because he could not find adequate sales of comparable properties by contrast mr fellows used the market method to determine a before value for the subject property in his rebuttal report mr park explained that he rejected the comparables that mr fellows used because he thought that they lacked the development entitlements that mr schmidt had secured for the subject property mr park prepared an alternative analysis that he called a direct sales analysis this analysis purports to measure the difference in value between comparable properties before and after they obtain entitlements we do not find this analysis to be relevant or helpful because the subject property had not yet obtained development entitlements by the conservation_easement grant_date mr fellows identified four sales of raw land that he determined to be comparable to a hypothetical sale of the subject property before the granting of the conservation_easement those sales are the prior sale of the subject property to mr schmidt in date the sale of the adjacent property to raspberry ridge development in date the sale of a property in the south black forest area east of interstate in date and a second sale of a property in the south black forest area in date mr fellows adjusted the first and third property sales to account for market conditions using a factor of per annum the approximate dates selling prices areas in acres prices per acre and adjusted prices per acre of the sales are as follows property date selling_price acres price per acre adjusted price per acre subject property adjacent property black forest black forest dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number after comparing the physical characteristics of the comparable sale properties mr fellows concluded that the prior sale of the subject property and the subsequent sale of the adjacent property were most relevant in determining a before value for the subject property consequently mr fellows concluded that the subject property had a before value of dollar_figure to dollar_figure per acre and that it therefore had an estimated before value of dollar_figure to dollar_figure respondent contends that mr park wrongly rejected mr fellows’ comparables because the subject property had no development entitlements when mr schmidt granted the conservation_easement respondent notes that petitioners’ land-use expert mr jones stated in his report that the rezoning and preliminary plan applications for the subject property were ready to be forwarded to the el paso county planning commission and the el paso county board_of county commissioners for public hearing respondent further contends that the fact that the rezoning and preliminary plan applications were still pending and likely to be granted does not distinguish the subject property from the comparables that mr fellows selected because the pending applications were nontransferable we disagree even though the pending applications were nontransferable the record establishes that the applicants had been able to address all relevant issues that could have prevented or delayed the granting of development entitlements for the subject property and that the proposed development of the subject property was by contrast development of the adjacent property was delayed by the presence of the preble’s meadow jumping mouse consistent with the tri-lakes comprehensive plan moreover as mr fellows recognized but did not fully account for much of the work that lra had done was transferable even if the applications themselves were not finally as petitioners note in their answering brief mr schmidt could have sold the subject property subject_to his first securing the development entitlements with the pending applications respondent contends that all of this is irrelevant because the before and after method is concerned only with what a hypothetical purchaser would have paid for the subject property however the regulations look to the before and after method to value conservation easements only where there is no substantial record of comparable easement sales see sec_1_170a-14 income_tax regs and even then the before and after value method is not always conclusive see id rather what the before and after method is trying to measure is the price that a hypothetical purchaser of a conservation_easement would have to pay a hypothetical seller for the easement because a hypothetical seller of a conservation_easement on the subject property would agree to sell the easement only for an amount that adequately accounted for the value of the development work that had been accomplished to that date we find that the comparables selected by mr fellows are insufficiently comparable to the subject property and that the market method is not the appropriate method to use to determine the before value of the subject property see eg 79_tc_938 certainly the hypothetical sale should not be constructed in a vacuum isolated from the actual facts b subdivision development method the parties agree that if the subdivision development method is used the following factors are relevant to the preparation of the discounted cashflow analysis that would be required to determine the before value of the subject property the number of lots the retail lot selling prices the retail lot selling_price appreciation rate the time required to obtain entitlements the absorption rate of the lots development costs marketing administrative costs and the discount rate number of lots the parties agree that if the subject property was developed as a stand- alone 40-acre subdivision the subject property would yield thirteen 5-acre lots the parties further agree that if the subject property was developed as part of the originally proposed 108-acre subdivision the development as a whole would yield thirty-five 5-acre lots of which would be on the subject property retail lot selling prices the parties disagree with respect to the ultimate retail lot selling prices for lots developed on the subject property petitioners contend that the retail lots would sell for dollar_figure to dollar_figure per lot respondent contends that the retail lots would sell for no more than dollar_figure per lot a mr park’s report mr park prepared an analysis of the selling prices of comparable finished lots finished lot sales analysis mr park identified sales of five specific comparable lots with addresses on the following streets colonial park drive embassy court high forest road willow stone height and stratton woods view mr park adjusted the sale prices for these lots to account for differences in location density topography view and whether the lot is in a gated community as follows embassy court colonial park drive high forest road willow stone height stratton woods view sale price sale date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure adjustments location density topography view gated community total adjustments indicated value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the first two of these lots are in the bent tree subdivision the third lot is in the high forest ranch subdivision the fourth lot is in the broadmoor resort community subdivision and the fifth lot is in the stratton forest subdivision the bent tree and high forest ranch subdivisions are in northern el paso county and the broadmoor resort community and stratton forest subdivisions are in the southwestern quadrant of colorado springs where some of the more expensive lots in the region are located in his report mr park stated as follows the lots created by the subdivision would have above average to excellent views would be heavily wooded and would have considerable market_value after the completion of the subdivision process b mr fellows’ report mr fellows also prepared a finished lot sales analysis in his finished lot sales analysis mr fellows collected sales data from numerous subdivisions in the northern el paso county market mr fellows then selected a sample of the data that he considered to be representative the sample that mr fellows selected comprised lot sales during in the following subdivisions forest view wissler kings deer bent tree and tall pines with the exception of the forest view subdivision all of the subdivisions are east of monument and interstate the number of lot sales low price high price and mean price for these subdivisions are as follows in his rebuttal report mr fellows noted that he also obtained sales data for with respect to high forest ranch subdivision but chose not to include it because he considered it to be superior to the subject property the number of lot sales low price high price and mean price for the subdivision are as follows no of sales low price high price mean price high forest ranch dollar_figure dollar_figure dollar_figure no of sales low price high price mean price forest view wissler kings deer bent tree tall pine sec_11 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number mr fellows’ report erroneously states that the low price for the kings deer subdivision was dollar_figure however an addendum to his report contains a table that shows that the lowest lot sale price for the kings deer subdivision was dollar_figure mr fellows determined the mean selling_price of the lots in each of the comparable subdivisions and adjusted that price to account for differences between the hypothetical subdivision on the subject property and the subdivisions included in his data set however mr fellows did not specify what factors he considered in adjusting the mean prices mr fellows concluded that the average selling_price for the finished lots on the subject property would be between dollar_figure and dollar_figure as of the valuation_date in two of his three models he assumed a mean lot selling_price for the subject property of dollar_figure in his rebuttal report mr fellows explained the difference between his and mr park’s conclusions as follows mr park gives significant weight to views and trees i agree that these are significant amenities however both are highly subjective there is a difference between city views and views of pike’s peak there are differences between colorado springs city views and monument city views again the issue is subjective during my inspection of subject property i noted several locations that offer excellent views of the monument area i also noted interior and westerly lots that had ordinary views also tree cover is not uniform over the property c analysis we do not find the analysis of either expert report with respect to the retail lot selling prices to be complete and convincing mr park’s finished lot sales analysis included lot sales from the high forest ranch broadmoor resort community and stratton woods view subdivisions all of these subdivisions are part of gated communities and have numerous amenities that would not be present in the subdivision contemplated by mr park’s report additionally both the broadmoor resort community and the stratton woods view subdivisions are in colorado springs see 139_tc_304 rejecting the use of nonlocal comparables aff’d in part vacated in part on another issue and remanded ___ f 3d ___ wl 5th cir date 131_tc_112 ndollar_figure same vacated on another issue 615_f3d_321 5th cir although mr park adjusted the selling prices of these lots to account for some of these amenities and distinctions his inclusion of such dissimilar comparables calls into question the reliability of his conclusions mr fellows’ finished lot sales analysis included only lot sales from subdivisions that he considered to be inferior to a hypothetical subdivision on the subject property although mr fellows adjusted for the quality of the comparables that he used he did not specify the factors he considered in adjusting the mean lot selling prices for these subdivisions additionally mr fellows’ analysis included mean lot sales from subdivisions with significant variations in finished lot selling prices however his report does not compare hypothetical individual finished lots on the subject property to any of the individual lots in any of his comparable subdivisions although mr fellows explained that some of the finished lots on the subject property would not have excellent views and that tree cover was not uniform over the subject property other factors suggest that the finished lots would not be subject_to extreme price variations for example the subject property was relatively flat and only of the proposed lots on the subject property was flagged as having a potential topographical or geological issue moreover the interior and westerly lots that mr fellows considered to have ordinary views had other amenities such as more significant tree cover and closer proximity to pike national forest significantly mr fellows’ rebuttal report does not suggest that any of the finished lots on the subject property would be inferior to the two bent tree subdivision lots that mr park identified in his report or that any of the finished lots on the subject property would be comparable to any of the lower priced lots in the bent tree subdivision respondent contends that mr fellows’ analysis is supported by our approval of a statistical approach in crimi v commissioner at however in crimi the taxpayers’ expert developed a statistical model using polynomial regression to correlate a relationship between the number of lots into which an undeveloped parcel of land may be subdivided and the sale price per lot id at here by contrast mr fellows did not develop a statistical model to derive useful data from dissimilar comparables rather his approach served only to allow him to include many inferior lots in his analysis because we do not find either expert’s report with respect to the finished lot selling prices to be complete and convincing we adopt the conclusions of neither report instead after giving appropriate weight to each expert’s report we draw our own conclusions based on our examination of the evidence in the record the sales of the two bent tree subdivision lots on which mr park relied which we find to be sales of the most comparable lots in the record had selling prices of dollar_figure and dollar_figure respectively because of the small sample size and the subjective nature of mr park’s adjustments to these lot sale prices we decline to adopt mr park’s adjustments placing slightly more weight on the sale of the second of the bent tree subdivision lots because it occurred closer in time to the conservation_easement grant_date we estimate that the mean lot selling_price for the finished lots on the subject property would have been dollar_figure retail lot price appreciation rate the parties agree that the selling prices for the retail lots would appreciate at a rate of per annum timing to obtain entitlements the parties disagree with respect to how long it would take to obtain entitlements to develop the subject property and whether to take into account the zone change and preliminary plan approval applications associated with the proposed raspberry ridge subdivision petitioners contend that mr schmidt would have obtained preliminary approval of the proposed raspberry ridge subdivision applications within three to four months from the easement grant_date respondent contends that a hypothetical buyer would have obtained final approval of a subdivision on the subject and adjacent properties in approximately months accordingly respondent contends that it would have taken at least months for a hypothetical buyer to begin selling developed lots mr park assumed in his report that the time required for development of the lots wa sec_12 months mr jones estimated in his rebuttal report that mr schmidt could have secured final plat approvals by date and begun selling developed lots on the subject and adjacent properties by date respondent agrees that mr schmidt could have obtained preliminary approval for a subdivision on the subject and adjacent properties on the basis of the applications for the proposed raspberry ridge subdivision but contends that this is irrelevant because the zone change and preliminary plan applications were nontransferable however we concluded above see supra part vi a that the pending applications are relevant in determining the price that a hypothetical buyer of the conservation_easement would have to pay to a hypothetical seller for the easement and that much of the work that had been done was transferable even if the entitlement applications themselves were not we conclude that a prospective buyer could have developed the subject property and begun selling lots within_12_months from the conservation_easement grant_date lot absorption the parties disagree with respect to the amount of time it would take for the market to absorb the retail lots petitioners contend that the lots would have sold within_12_months respondent contends that the lots would have sold at a rate of approximately to per annum mr jones credibly testified that mr schmidt could have developed the lots on the subject property in a first_phase and the lots on the adjacent property in a second_phase mr jones further testified that to develop the lots on the subject property before the lots on the adjacent property a prospective buyer would have had to secure access for the subject property to the road that was accessible from the adjacent property mr fellows’ report also recognized that access was an issue that would need to be resolved but he noted that t his is a common character of real_estate respondent contends that developing the lots on the subject property separately would subject a hypothetical purchaser to increased development costs however as discussed below see infra part vi b petitioners concede the development costs issue accordingly because mr fellows considered the access issue in his report no further adjustment for any increased development costs for developing the lots on the subject property before the lots on the adjacent property is necessary mr jones testified that under local ordinances the owner of the adjacent property would have to provide road access to the subject property before being allowed to subdivide the adjacent property a mr park’s report mr park determined that all of the finished lots on the subject property would sell within_12_months mr park relied on an absorption study and on sales data from a representative subdivision mr park’s absorption study identified comparable lots in the same market as the subject property that were listed for sale during during that time of the lots sold mr park also relied on sales data from the walters commons subdivision in the woodmor area in northern el paso county the walters commons subdivision contain sec_174 lots they were sold from date to date at a rate of approximately dollar_figure sales per month mr park concluded that the rate of sales in the walters commons subdivision supported his estimate of a 12-month absorption period b mr fellows’ report mr fellows determined that the finished lots on the subject property would sell at a rate of five per annum his determination was based on a survey of the sales rates of five subdivisions during and and on a housing market study for el paso county during this time mr fellows relied on sales data from the following subdivisions forest view wissler kings deer bent tree and tall pines mr fellows summarized the sales data as follows forest view wissler kings deer bent tree tall pines no of sales annual avg no of sale sec_11 respondent concedes that forest view in fact had sales during and however respondent contends that this error does not materially affect mr fellows’ conclusions mr fellows also relied on a report entitled colorado springs single family housing market--date bamberger report the bamberger report reported that there was a year supply of upper-end residential lots ie lots that sold for more than dollar_figure after combining his lot absorption estimate with his estimate for the time to obtain entitlements see supra part vi b mr fellows estimated a five-year holding_period in his discounted cashflow models he assumed that five lots would be sold in each of year sec_3 and and that three lots would be sold in year c analysis we do not find the analysis of either expert report with respect to the absorption rate to be complete and convincing mr park’s absorption study does not support his conclusion that all lots on the subject property would sell in one year instead the absorption study indicates that approximately of the lots placed on the market during sold during that period mr park’s analysis of the sales data from the walters commons subdivision is similarly unconvincing because it does not follow from the fact that the lots on a 174-lot subdivision sold at a rate of dollar_figure per month that a 13-lot subdivision would experience a similar rate of monthly sales moreover the sales data from the walters commons subdivision is particularly unconvincing because the walter commons subdivision is a high-density townhome development in monument mr fellows’ survey of the sales data from the five subdivisions is unconvincing because a closer look at the underlying data shows that all of the lots in each of the five subdivisions sold in less than a year and a half the sales data for the five subdivisions that mr fellows relied upon shows as follows no of lots sold first sale last sale forest view wissler kings deer bent tree tall pines no of months as discussed later in this paragraph the sales data with respect to forest view is inconsistent with other evidence in the record including copies of patents for each of the lots in forest view mr fellows testified that he was unaware of the patents when he prepared his report and instead relied on other data although respondent contends that the lots in the forest view subdivision were offered for sale throughout and he cites no evidence in the record to support this contention in fact the record shows that the final plat for forest view was approved by various boards and commissions between february and date the final plat for the subdivision was recorded on date and patents for of the platted lots in the subdivision were made between date and date this indicates that all of the lots in the forest view subdivision sold within months of final plat approval the 14th lot was pulled off the market and not sold until because of an issue that arose with respect to that lot because we do not find either expert’s report with respect to the lot absorption rate to be complete and convincing we adopt the estimates of neither report instead after giving appropriate weight to each expert’s report we draw our own conclusions based on our examination of the evidence in the record the sales data from the five subdivisions on which mr fellows relied shows that measuring from the date of the first sale to the date of the last sale all of the lots in each of the five subdivisions sold in less than a year and a half although the record does not show when the lots in the five subdivisions discussed in mr fellows’ survey were initially offered for sale the record does show that less than five months passed between the approval of the final plat for forest view and the first lot sale in that subdivision accordingly we estimate that all lots on the subject property would have sold within two years of being offered for sale development costs the parties agree that development costs for the combined 108-acre subdivision would have totaled approximately dollar_figure respondent contends that the amount of the development costs allocable to the subject property is between dollar_figure and dollar_figure per lot at trial petitioners relied on mr jones’ expert report mr jones’ report opines that the amount of the development costs allocable to the subject property is dollar_figure per lot on brief however petitioners concede that the amount of the development costs allocable to the subject property is dollar_figure or dollar_figure per lot we conclude that the development costs for a hypothetical subdivision of the subject property would have been dollar_figure marketing administrative costs the parties disagree as to the proper amount of marketing administrative costs both mr park and mr fellows included inputs for cost of sales marketing mr park included marketing costs equal to of gross_sales mr fellows included marketing and closing costs equal to of gross_sales the difference between mr park’s and mr fellows’ estimates is partially offset by the administrative expense of dollar_figure per annum included by mr fellows to account for administrative expenses taxes and other miscellaneous holding costs paradoxically mr fellows’ estimate supports a lower combined cost for marketing administrative costs for a subdivision on the subject property--and thus a higher before value for the subject property petitioners have not shown that mr fellows’ lower estimate is more reliable see rule a we conclude that in the joint status report the parties purported to disagree with respect to the proper amount of carrying holding costs although the parties fail to explicitly address these costs on brief it appears from mr fellows’ report that these are the administrative holding costs that mr fellows included but mr park did not the marketing administrative costs for a hypothetical subdivision of the subject property would have been of gross_sales discount rate the parties agree that the appropriate discount rate i sec_22 this rate includes a entrepreneurial-profit factor c conclusion having determined the respective values of the various inputs that the parties agree are relevant in determining the before value of the subject property using the subdivision development method we can now recalculate the before value of the subject property using a discounted cashflow model that is similar to the discounted cashflow models used by the parties’ experts before we do so however we address the proper application of the discounted cashflow method in this case it is not clear from mr park’s report how he calculated the present_value of the income and expenses from the hypothetical subdivision of the subject property mr fellows assumed that a hypothetical developer would receive all income at yearend however mr fellows also assumed that the hypothetical indeed mr park admitted at trial that his discounted cashflow analysis model contained a significant error developer would pay the development costs at the beginning of the first year besides being inconsistent mr fellows’ adoption of a yearend convention is questionable with respect to the facts in this case in estate of heck v commissioner tcmemo_2002_34 83_tcm_1181 we adopted a yearend convention because the cashflow being discounted was from the sale of champagne and was therefore more heavily weighted toward the end of the year see also estate of adams v commissioner tcmemo_2002_80 83_tcm_1421 adopting a yearend convention because the commissioner failed to introduce evidence showing that the corporation would pay its investors at the middle of the year rather than at the end of the year here the more reasonable assumption is that the lot sales and other income and expenses would occur evenly throughout the year in which they are expected to occur see john a bogdanski federal tax valuation para b vi pincite noting that the mid-year convention better reflects the fact that operating revenues are often received throughout the year accordingly we adopt a midyear convention in this case the following represents our reconstruction of the discounted cashflow analysis of the income and expenses relating to the hypothetical subdivision of the subject property year year year lot sale price lot sales gross_sales marketing costs development costs net present_value factor pvf discounted value dollar_figure -0- dollar_figure dollar_figure -0- big_number big_number big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number -0- we estimated that the finished lot sale price as of the conservation_easement grant_date would have been dollar_figure see supra part vi b c the parties stipulated that the lot sale price appreciation rate is per annum see supra part vi b because we adopt a midyear convention the lot sale price is dollar_figure dollar_figure where n is the year n - a pvf is used to calculate the present_value of each dollar received or expended in the future in general pvf r n where r is the discount rate and n is the year the parties stipulated that the appropriate discount rate i sec_22 per annum see supra part vi b because we adopt a midyear convention pvf n - the total discounted value of the cashflow from the hypothetical subdivision of the subject property is dollar_figure after a hypothetical subdivision of the subject property there would be no residual_value to the subject property all the lots having been sold off accordingly the before value of the subject property is dollar_figure vii after value of the subject property the parties agree that the after value of the subject property should be based on sales of other comparable properties with restrictions similar to those imposed by the conservation_easement at issue in this case the parties disagree however with respect to the ultimate after value of the subject property a mr park’s report mr park prepared an analysis of the selling prices of comparable similarly sized lots mr park identified comparable lot sales with addresses on the following streets hardy road crowfoot springs road east jones road and goodson road mr park chose these lots because they lacked development entitlements mr park adjusted the sale prices per acre for these lots to account for differences in location access density and topography view as follows hardy road dollar_figure dollar_figure dollar_figure crowfoot springs road dollar_figure dollar_figure dollar_figure east jones road goodson road dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sale price sale date acres sale price per acre adjustments location access visibility topography view total adjustments indicated value per acre dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr park determined that the estimated after value of the subject property is dollar_figure per acre or approximately dollar_figure in total b mr fellows’ report mr fellows identified property sales in two subdivisions that contained real_property platted as to 40-acre lots these subdivisions are the highlands turkey canyon subdivision near colorado springs and the majestic park subdivision near woodland park in eight lot sales between date and date in the highlands turkey canyon subdivision the mean lot sale price was dollar_figure per acre in lot sales between date and date in the majestic park subdivision the mean lot sale price was dollar_figure per acre mr fellows chose these subdivisions because the acre platting made further subdivision unlikely mr fellows considered the highlands turkey canyon lots to be inferior and the majestic park lots to be superior to the subject property however he considered the subject property to be more comparable to the majestic park lots consequently mr fellows determined that the after value of the subject property is dollar_figure to dollar_figure per acre or between dollar_figure and dollar_figure in total in mr fellows’ opinion the after value of the subject property is dollar_figure c analysis the most significant methodological difference between mr park’s report and mr fellows’ report with respect to the after value of the subject property is that mr park selected sales of properties that were not platted and mr fellows selected sales of properties that were platted for use as a acre residential building site mr fellows’ method seems to more accurately value the subject property after the granting of the conservation_easement because the sales of the unplatted lots selected by mr park were still subject_to possible rezoning and development as a multilot subdivision consistent with mr fellows’ conclusion on this issue we find that the after value of the subject property is dollar_figure viii value of the conservation_easement we have found that the before value of the subject property is dollar_figure and that the after value of the subject property is dollar_figure accordingly the value of mr schmidt’s conservation_easement is dollar_figure ix penalties a burden_of_proof generally the commissioner bears the burden of production with respect to the taxpayer’s liability for a sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite however if the commissioner first asserts penalties in the answer the commissioner has the burden_of_proof as to the new_matter see rule a petitioners contend that the burden_of_proof with respect to the penalties asserted in this case should be on respondent because they were not included in the notice_of_deficiency and are therefore new matters respondent concedes that he bears the burden_of_proof with respect to the penalties but contends that petitioners bear the burden_of_proof with respect to any affirmative defenses to the penalties we agree with petitioners that the penalties asserted in this case are new matters pleaded in the answer accordingly the burden_of_proof with respect to the penalties both as to the production of evidence and as to persuasion is on respondent see rule a 6_bta_881 derby v commissioner tcmemo_2008_45 95_tcm_1177 arnold v commissioner tcmemo_2003_259 86_tcm_341 b sec_6662 penalties generally sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things any substantial_understatement_of_income_tax and any substantial_valuation_misstatement only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 with respect to returns filed on or before date there is a substantial_valuation_misstatement where the value of any property claimed on any return of tax_imposed_by_chapter_1 is or more of the amount determined to be the correct amount see sec_6662 pension_protection_act of ppa pub_l_no sec a a e stat pincite with respect to returns filed after date there is a substantial_valuation_misstatement where the value of any property claimed on any return of tax_imposed_by_chapter_1 i sec_150 or more of the amount determined to be the correct amount with respect to valuation misstatements relating to charitable_contributions of facade easements ppa’s effective date is date see pension_protection_act of ppa pub_l_no sec e stat pincite in chandler v commissioner t c ___ ___ slip op pincite date we held that provisions of the ppa that removed the reasonable_cause defense for gross_valuation_misstatements under sec_6662 applied to a carryover that the taxpayer claimed on a return filed after ppa’s effective date even though the carryover related to a deduction that arose on a return that the taxpayer filed before that date however chandler did not decide whether the pre- or post-ppa rules apply with respect to the determination of whether a substantial or gross_valuation_misstatement penalty applies in the case of a post- ppa carryover that arose from a deduction claimed on a return before ppa’s continued ppa sec a a e stat pincite in the case of an individual the substantial_valuation_misstatement penalty applies only where the portion of the underpayment for the taxable_year attributable to the substantial_valuation_misstatement exceeds dollar_figure see sec_6662 generally the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id continued effective date cf sec_1_6662-5 income_tax regs providing that the substantial or gross_valuation_misstatement penalty applies with respect to a carryover if there is an underpayment for the carryover year and the valuation misstatement was substantial or gross in the year in which the valuation misstatement arises because petitioners will not be liable for a substantial_valuation_misstatement penalty regardless of whether the pre- or post-ppa rules apply with respect to petitioners’ carryover see infra part ix c we do not decide this issue in this case in the case of a substantial_valuation_misstatement with respect to charitable_deduction_property however the reasonable-cause-and-good-faith defense does not apply unless the taxpayer can show that the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser sec_6664 and in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property sec_6664 c whether petitioners are liable for a sec_6662 penalty because the reasonable_cause defense for a substantial_valuation_misstatement penalty has more requirements than a reasonable_cause defense for a substantial_understatement_of_income_tax_penalty we first consider whether petitioners are liable for a substantial_valuation_misstatement penalty substantial_valuation_misstatement penalty on their return petitioners claimed a dollar_figure million charitable_contribution_deduction for mr schmidt’s donation of a conservation_easement on the subject property to el paso county a portion of that deduction was carried charitable_deduction_property means any property contributed by the taxpayer in a contribution for which a deduction was claimed under sec_170 sec_6664 over to each of petitioners’ and returns we have concluded that the value of the conservation_easement and the amount of the resulting deduction was dollar_figure see supra part viii the amount petitioners claimed on their return is less than and less than of the amount we determined to be the correct amount accordingly petitioners are not liable for a penalty for a substantial_valuation_misstatement pursuant to sec_6662 and b for any of the years at issue see sec_6662 substantial_understatement_penalty we shall assume for purposes of this analysis that petitioners understated their federal_income_tax liability by an amount exceeding the greater of at least of the amount required to be shown on their return for at least one of the taxable years at issue or dollar_figure see sec_6662 and consider whether with respect to carryovers sec_1_6662-5 income_tax regs provides that t he penalty for a substantial or gross_valuation_misstatement applies to any portion of an underpayment for a year to which a loss deduction or credit is carried that is attributable to a substantial or gross_valuation_misstatement for the year in which the carryback or carryover of the loss deduction or credit arises the loss or credit_year provided that the applicable dollar limitation set forth in sec_6662 is satisfied in the carryback or carryover year petitioners had reasonable_cause for the understatement and whether they acted in good_faith see sec_6664 we conclude that they did in claiming a charitable_contribution_deduction for the conservation_easement at issue petitioners relied on mr park’s appraisal mr park had the requisite credentials and experience to justify petitioners’ reliance on the appraisal and respondent concedes that it was a qualified_appraisal although we have sustained in part respondent’s deficiency determination we have done so because we did not find mr park’s report to be complete and convincing in certain respects however we do not think that the problems that we found with mr park’s report and by extension with the appraisal call into question the reasonableness of petitioners’ reliance on the appraisal respondent contends that there are certain facts that support an inference that mr park intended to secure excessive tax benefits for petitioners with his appraisal however many of these facts are ambiguous and are also consistent with a good-faith attempt on the part of petitioners to reach the right result for example we found that mr park’s reliance on dissimilar comparables undermined the reliability of his finished lot sales analysis see supra part vi b c however it is possible that mr park--and petitioners--reasonably believed that the analysis was accurate and reliable similarly mr park’s handwritten notes contained a finished lot sale price that was significantly below the price that he used in the appraisal however the notes are undated and it is possible that the finished lot sale price estimate in mr park’s handwritten notes was a preliminary uninformed guess see supra part iv respondent points to other facts and inferences that he would like to draw from those facts in support of his argument that mr schmidt lacked good_faith in accepting mr park’s appraisal but we are unpersuaded for example respondent contends that mr schmidt acquired the option to purchase the adjacent property only for the purpose of including the pending preliminary plan and zone change applications in mr park’s appraisal of the subject property respondent however does not explain why this is inconsistent with a good-faith attempt on the part of petitioners to achieve the right result similarly respondent contends that mr schmidt’s decision not to purchase and develop the adjacent property shows that he did not believe that the appraisal was accurate or correct we reject respondent’s argument because the record shows that the adjacent property we note that mr jones’ date cost estimate--which was not prepared in anticipation of mr schmidt’s granting of the conservation easement-- assumed average finished lot sale prices of dollar_figure for the lots on the subject property after adjusting for market conditions this is close to the average finished lot sale price that mr park determined in the appraisal was more difficult to develop than the subject property and mr schmidt had other businesses to manage because the record establishes--without regard to the burden of proof--that petitioners had reasonable_cause for the underpayment and acted in good_faith we hold that petitioners are not liable for a penalty for a substantial_understatement of federal_income_tax pursuant to sec_6662 and b see sec_6664 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
